The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is indefinite because there is no clear antecedent basis for “the one or more input signals”.  Is one referring to “the one or more input signals” in claim 2?  Note:  there is no clear recitation of “one or more input signals” in independent claim 1 from which claim 3 depends.
Claim 9 is indefinite on line 4 because there is no positive antecedent basis for “the fourth voice criterion”.
Claim 10 is indefinite on line 5 because there is no positive antecedent basis for “the fifth voice criterion”.
Claim 11 is indefinite on line 5 because there is no positive antecedent basis for “the sixth voice criterion”.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merks (EP-2988531A1).
	Regarding claims 1 and 12, Merks discloses a hearing device 100 and a method performed by the hearing device 100.  See figures 1A, 2-4, and 7, for example.  The method and hearing device 100, comprising:  a first microphone MIC1 and a second microphone MIC2 for provision of a first microphone input signal and a second microphone input signal, respectively (see fig. 2); a voice detector module 309/409 configured to process the first microphone input signal and the second microphone input signal, the voice detector module 309/409 configured to detect own-voice of a user of the hearing device 100 (see para. 0018); a processor 308 configured to process the first microphone input signal and the second microphone input signal for provision of an electrical output signal 310 based on the first microphone input signal and the second microphone input signal (see fig. 3); and a receiver 306 configured to convert the electrical output signal 310 to an audio output signal.  The voice detector module 309/409 is configured to notify a detection of the own-voice to the processor 308 (via signal 311/411) if at least two of a first voice criterion, a second voice criterion, and a third voice criterion are satisfied (see fig. 4 & 7; steps 721-722 (first voice criterion) & steps 725-726 (second voice criterion).
	Regarding claims 2 and 13, the voice detector module 309/409 comprises a power analyzer 413 for provision of a power parameter based on one or more input signals 417/420 including the first microphone input signal 417, and wherein the first voice criterion is based on the power parameter.  See fig. 7, steps 721-722.
	Regarding claim 3, the one or more input signals 417/420 comprise an error signal 420 based on the first microphone input signal 417 and a filtered second microphone input signal 418/419, wherein the first voice criterion is based on the error signal 420.
	Regarding claims 4 and 14, the voice detector module 309/409 comprise an adaptive filter 415 for filtering the second microphone input signal 418, and wherein the second voice criterion is based on one or more filter coefficients of the adaptive filter 415.  See fig. 7, steps 725-726.

	Regarding claim 7, the hearing device 100 comprises an ear part 103/104 for placement in an ear canal of a user, wherein the second microphone MIC2 is in the ear part 103/104.  See figs. 1A, 1B, & 2.
	Regarding claim 8, the hearing device 100/1105L (see fig. 11) comprises a wireless transceiver 1130L connected to the voice detector module 309/409/1109L for receiving one or more contralateral own-voice parameters from a contralateral hearing device 1105R.  See para. 0031, regarding “the left communication circuit 1130L receives information from, and transmits information to, the right hearing assistance device 1105R via a wireless communication link 1132.  In the illustrated embodiment, the information transmitted via wireless communication link 1132 includes information associated with the detection of the voice of the wearer as performed by each of the left and right hearing assistance devices 1105L and 1105R”.
	Regarding claim 9, the one or more contralateral own-voice parameters comprise a first contralateral own-voice parameter (e.g., “information output from the right adaptive filter” of the contralateral hearing device 1105R; see para. 0037).  The voice detector module is configured to notify the detection of the own-voice to the processor if a fourth voice criterion is satisfied (see para. 0036, regarding “declare a detection of the voice of the wearer is determined using an outcome of both of the detections at 1241 and 1242”; see fig. 12, step 1243), and if at least two of the first voice criterion (fig. 7, steps 721-722), the second voice criterion (fig. 7, steps 725-726), and the third voice criterion are satisfied (fig. 12, step. 1241).
	Regarding claim 10, the one or more contralateral own-voice parameters comprise a first contralateral own-voice parameter (e.g., “information output from the right adaptive filter” of the contralateral hearing device 1105R; see para. 0037) and a second contralateral own-voice parameter (e.g., information output from the right power analyzer of the contralateral hearing device 1105R).  The voice detector module is configured to notify the detection of the own-voice to the processor if a fifth voice criterion is satisfied (see para. 0036, regarding “declare a detection of the voice of the wearer is determined using an outcome of both of the detections at 1241 and 1242”; see fig. 12, step 1243), and if 
	Regarding claim 11, the one or more contralateral own-voice parameters (see para. 0037) comprise a first contralateral own-voice parameter (e.g., “right coefficients of the right adaptive filter” of the contralateral hearing device 1105R) and a second contralateral own-voice parameter (e.g., “a right error signal produced by the right adaptive filter” of the contralateral hearing device 1105R) and a third contralateral own-voice parameter (e.g., “a right detection strength parameter of the information output from the right adaptive filter” of the contralateral hearing device 1105R).  The voice detector module is configured to notify the detection of the own-voice to the processor if a sixth voice criterion is satisfied (see para. 0036, regarding “declare a detection of the voice of the wearer is determined using an outcome of both of the detections at 1241 and 1242”; see fig. 12, step 1243), and if at least two of the first voice criterion (fig. 7, steps 721-722), the second voice criterion (fig. 7, steps 725-726), and the third voice criterion are satisfied (fig. 12, step. 1241).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Merks (EP-2988531A1), as applied to claims 1 and 12 above, in further view of Petersen et al. (US 2018/0146307).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Merks, in view of Petersen, such that that the voice detector module further includes a spectrum analyzer and that the third voice criterion is based on a first spectrum parameter based on the first microphone input signal and a second spectrum parameter based on the second microphone input signal.  A practitioner in the art would have been motivated to do this for the purpose of improving the accuracy of the detection by focusing on frequency bands where the own voice gives the greatest difference in SPL (or level, or power spectral density, or energy) between the microphones, and where the own voice has the highest SPL at the ear.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W HUBER whose telephone number is (571)272-7588. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ, can be reached at telephone number (571)272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/PAUL W HUBER/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        

pwh
January 15, 2021